DETAILED ACTION
Claims 4-7, 11, 15-20 are pending for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Acknowledgment is made of applicant's claim under JP2019-096245 filed on May 22, 2019.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/14/2022 has been entered.

Allowable Subject Matter
Claims 4-7, 11, and 15-17 are allowed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ono, US 2008/0246950 A1 (Ono), in view of Kuchiki, US 2015/0350620 A1 (Kuchiki) and Kanda, US 2019/0073982 A1 (Kanda).

Regarding Claim 18, Ono discloses an image processing apparatus comprising: 
one or more processors; and a memory for storing instructions to be executed by the one or more processors, wherein, when the instructions stored in the memory are executed by the one or more processors (Ono [0171], Fig.16) the image processing apparatus functions as: 
an obtainment unit configured to obtain a first image obtained by a first image capturing element that generates a visible-range image based on incident light from an imaging optical system (Ono [0060] - The prism 111 separates the light radiated from the light source and incident on the prism 111 into infrared light, visible light, and ultraviolet light, and allows the separated infrared light, visible light, and ultraviolet light to be incident on the image pickup elements 112-1, 112-2, and 112-3, respectively); 
wherein the first image is formed by a red pixel, a green pixel, and a blue pixel (Ono [0078] – the image pickup element 112-2 captures the R, G, and B color light incident on the individual pixel).
However, Ono does not explicitly disclose an estimation unit configured to estimate received light intensity of infrared light that enters the first image capturing element; and a control unit configured to control a white balance adjustment on the first image based on the received light intensity estimated by the estimation unit, the control unit performs control to perform the white balance adjustment by setting a color gain with respect to the green pixel in the first image to be higher than a color gain with respect to the red pixel and a color gain with respect to the blue pixel as the received light i3ntensity increases.
Kuchiki teaches an estimation unit configured to estimate received light intensity of infrared light that enters the first image capturing element and a control unit configured to control a white balance adjustment on the first image based on the received light intensity estimated by the estimation unit (Kuchiki [0053] – The WB controller 200 performs white balance processing. A WB correction value calculated based on an infrared light amount (hereinafter referred to as the infrared light-based WB correction value); [0054], Fig.2 – A light source color estimation section 209, an infrared light-based WB correction value calculation section 210).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Ono to have an estimation unit configured to estimate received light intensity of infrared light that enters the first image capturing element and a control unit configured to control a white balance adjustment on the first image based on the received light intensity estimated by the estimation unit, as taught by Kuchiki. One would be motivated to make a WB adjustment to compliment the IR light being received.
Kanda teaches the control unit performs control to perform the white balance adjustment by setting a color gain with respect to the green pixel in the first image to be higher than a color gain with respect to the red pixel and a color gain with respect to the blue pixel as the received light intensity increases (Kanda [0069] – A display device (television receiver 1) … is a display device that displays an image in which white balance is adjusted by setting a gain value of each of primary colors (R, G, B), including: a display device that displays an image in which white balance is adjusted by setting a gain value of each of primary colors (R, G, B). A display control unit (14) that, in a case where the determination unit determines that the image signal is the second image signal, changes gain of at least one primary color among the primary colors to a value higher than a set value) [the ability to adjust gains allows for the color gains green to be greater than red and red to be greater than blue].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Ono to have a first image formed by a red pixel, a green pixel, and a blue pixel, and the control unit performs control to perform the white balance adjustment by setting a color gain with respect to the green pixel in the first image to be higher than a color gain with respect to the red pixel and a color gain with respect to the blue pixel as the received light intensity increases, as taught by Kanda. One would be motivated as the change in gains for respective colors allow for slight changes when certain shades are changed.

With regard to claim 19, the claim limitations are essentially the same as claim 18 but in a different embodiment. Therefore, the rational used to reject claim 18 is applied to claim 19.

With regard to claim 20, the claim limitations are essentially the same as claim 18 but in a different embodiment. Therefore, the rational used to reject claim 18 is applied to claim 20. [The Ono reference further discloses a non-transitory computer-readable recording medium (see Ono [0172]-[0176])].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SHAHNAMI whose telephone number is (571)270-0707. The examiner can normally be reached Monday - Friday 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMIR SHAHNAMI/Primary Examiner, Art Unit 2483